Jenkins, P. J.
This was a garnishment case in the municipal court of Atlanta. The plaintiff’s traverse to the answer of the garnishee was overruled May 30, 1930. On June 19, 1930, the plaintiff’s motion for a new trial was overruled by the trial judge. The appeal thereafter taken to the appellate division of the municipal court does not set forth the grounds of the motion for a new trial, but does state that the judgment overruling the traverse was erroneous for various reasons, and that the judgment overruling the motion for a new trial was erroneous for the same reasons, field, that the assignment of error upon the order of the trial judge overruling the plaintiff’s motion for a new trial presented nothing for consideration by the appellate division of the municipal court, since the grounds of the motion for a new trial do not appear from the appeal as entered, and the assignment of error upon the judgment of the trial judge overruling the traverse to the answer of the garnishee was made too late to confer upon the appellate division jurisdiction for its consideration, since the appeal was not entered within ten days from the date of that judgment. Consequently the judge of the superior court did not err in overruling the certiorari by which it was sought to review the rulings of the appellate division in the municipal court affirming the judgment of the trial judge.

Judgment affirmed.


Stephens and Bell, JJ., concur.